Citation Nr: 1512292	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1973 to December 1981 with subsequent Reserve service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2014, the Board remanded the case for further evidentiary development.  All indicated development has been completed and the case is before the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA electronic claims file contains documents that are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his active service.  

2.  The Veteran's tinnitus is related to his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The Veteran's tinnitus is proximately due to or the result of the service-connected hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Board finds that service connection is warranted for hearing loss and tinnitus.  First, the Veteran has a current diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385 and a diagnosis of tinnitus.  See, e.g., July 2014 VA examination report; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Second, the Veteran contends that his hearing loss and tinnitus started from exposure to excessive noise from firearms, weaponry, and aircrafts during service.  See August 2009 private examination report.  The Veteran's DD Form 214 shows that his primary military specialty was an infantryman and a recruiter.  His competent and credible reports of in-service noise exposure are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds there is a current hearing loss disability, tinnitus disability, and an in-service event.

Third, the evidence establishes a relationship between the hearing loss and the in-service event as well as a relationship between the tinnitus and the hearing loss.  Specifically, the Veteran underwent an audiological examination by a private audiologist in August 2009.  He reported considerable noise exposure from various firearms and weaponry during basic training and infantry training from June 1973 to October 1973, from aircrafts during airborne school and airborne infantry assignments from November 1973 to December 1981, and occasional noise from aircraft and firearms while serving in the Army Reserve from December 1981 to April 1996.  He stated that he was exposed to only minimal amounts of noise since April 1996 and that his recreational noise exposure had been kept to a minimum, with hearing protection utilized when appropriate.  The audiologist opined that, due to the case history, as well as the hearing loss shape and configuration, he suspected that the current hearing loss was related to the history of excessive noise exposure.  He further opined that the bilateral tinnitus was most likely related to the Veteran's hearing loss.  

In a June 2014 addendum opinion the audiologist reported that, at the August 2009 examination, he found mild, high-frequency sensorineural hearing loss past 1000 Hz in the right ear and mild to moderate sensorineural hearing loss past 500 Hz in the left ear.  He explained that a textbook example of noise- induced hearing loss would reveal the presence of a high frequency noise notch.  While the Veteran did not exhibit this typical noise notch, noise-induced hearing loss can manifest itself in many shapes and configurations.  The audiologist stated that the opinion was based upon many factors, including the Veteran's age, his degree of hearing loss, his significant history of noise exposure while in the military, the absence of any significant family history of hearing loss, the lack of any medical history of hearing loss, and his limited exposure to occupational noise outside of his military service.  The audiologist ultimately determined that, based upon all of these factors, the most likely and logical conclusion would be that his hearing loss was related to his history of excessive noise exposure.  

The audiologist's definitive opinion, linking the Veteran's current hearing loss with his exposure to hazardous noise during service is supported by a thorough explanation and is based upon an audiological examination and the Veteran's competent and credible lay evidence of the in-service noise exposure.  The Board thus accords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

Although the private audiologist did not review the claims file, it appears he based the opinion on an accurate medical history as provided by the Veteran.  The lack of review of the claims file does not in and of itself render an opinion inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301 ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance"); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (noting that reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

As to the tinnitus, the Board finds that the opinion linking the tinnitus to the hearing loss is probative because the audiologist provided an opinion based on an examination of the Veteran and the Veteran's competent and credible lay statements.  See Nieves-Rodriguez, 22 Vet. App. at 302 -04.  Significantly, there is also no probative evidence to the contrary and the opinion that the tinnitus is due to the hearing loss is not inconsistent with the Veteran's lay statements that the tinnitus started during or is related to in-service noise exposure, as the Board has also found that the Veteran's hearing loss is related to the in-service noise exposure.  

The Veteran was also afforded VA examinations in May 2010 and July 2014.  The May 2010 VA examiner acknowledged that the Veteran may have been exposed to high noise levels during military service, but opined that there was no evidence that the exposure was related to his hearing loss or tinnitus.  The examiner reported that, to the contrary, the Veteran had normal auditory thresholds at separation and 8 years after miliary service.  The examiner noted that the audiometric configuration seen on the examination was not consistent with noise induced hearing loss and that there was no complaint of tinnitus during military service nor audiological basis for the tinnitus complaint.  

The July 2014 VA examiner similarly opined that the Veteran's hearing loss was not related to service.  The examiner reported that the Veteran served 8 years of active duty without combat service.  He also noted that the Veteran's active duty service treatment records were not available for review and the only hearing related data was from 1984, 1985, and 1989.  The examiner found that those hearing screens were all normal and without significant threshold shifts.  The examiner determined that, although the Veteran was exposed to excessive noise and his hearing status during service is unknown, all hearing screenings after the fact appeared to be normal with stability from 1984 to 1989.  The examiner noted that the screenings from 1985 and 1989 were not consistent with noise induced hearing loss.  As to the claimed tinnitus, the examiner reiterated that the Veteran did not serve in combat, the Veteran denied tinnitus in a 1976 ears, nose, and throat progress note, there were no documented complaints of tinnitus in the service records, and the hearing screens were normal through 1989.  The examiner did not opine as to whether the tinnitus was related to the hearing loss.  

The Board finds that the VA opinions are of limited probative value because they are based on multiple factual inaccuracies and conjecture.  First, the Veteran's service treatment records are unavailable for review, and consequently, the Veteran's separation audiogram is not of record and could not have been reviewed by the May 2012 examiner.  Second, the examiners reported that there were no complaints of tinnitus during service; however, as noted above, the service treatment records are unavailable for review, aside from some treatment records related to the Veteran's nasal surgery in March 1976.  Moreover, the January 1984 audiogram referenced by the examiners revealed auditory thresholds of 30 dB at 6000 Hz in the right ear and 25 dB at 4000 Hz in the left ear, which constitutes evidence of diminished hearing.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  Therefore, the Board finds that the opinions are of limited probative value as they are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative).

The evidence of record, therefore, supports a finding that the Veteran's bilateral hearing loss is related to his exposure to excessive noise during service and that his tinnitus is related to his now service-connected hearing loss.  Service connection for hearing loss and tinnitus is therefore warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303; 3.310.


ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


